Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 1 of 20 PageID #:5
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 2 of 20 PageID #:6
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 3 of 20 PageID #:7
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 4 of 20 PageID #:8
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 5 of 20 PageID #:9
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 6 of 20 PageID #:10
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 7 of 20 PageID #:11
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 8 of 20 PageID #:12
Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 9 of 20 PageID #:13
                                                Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 10 of 20 PageID #:14

                                                                                                                            FILED
                                                                                                                            6/1/2021 1:50 PM
                                                                   IN THE CIRCUIT COURT OF COOK COUNTY                      IRIS Y. MARTINEZ
                                                                                                                            CIRCUIT CLERK
                                                                     COUNTY DEPARTMENT, LAW DIVISION                        COOK COUNTY, IL
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                                                                                            2021L004157
                                           KEVIN LOCKETT,                                     )
                                                                                              )                             13522585
                                                                  Plaintiff,                  )
                                                                                              )
                                           v.                                                 )      No. 2021 L 004157
                                                                                              )
                                           THE HOME DEPOT, INC.,                              )
                                                                                              )
                                                                  Defendant.                  )


                                                DEFENDANT, HOME DEPOT U.S.A., INC., INCORRECTLY NAMED HEREIN AS
                                                 HOME DEPOT, INC., AND HOME DEPOT, INC.’S, ANSWER TO PLAINTIFF’S
                                                            COMPLAINT AND AFFIRMATIVE DEFENSES


                                                   NOW COMES Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

                                           HOME DEPOT, INC., and HOME DEPOT, INC., individually (hereinafter collectively identified

                                           to as “Home Depot”), by and through their attorneys, McVey & Parsky, LLC, and answer

                                           Plaintiff’s Complaint as follows:

                                                                               COUNT I - NEGLIGENCE

                                                   1.     On or about March 25, 2021, and for some time prior thereto, the Defendant, THE

                                           HOME DEPOT, INC., was a corporation which owned, rented, maintained, possessed, managed,

                                           and/or controlled a business commonly known as The Home Depot Store No. 1986 (herein after

                                           as “The Home Depot”) located at 4555 S. Western Boulevard in the City of Chicago, County of

                                           Cook and State of Illinois.

                                                   ANSWER:        Home Depot U.S.A., Inc. admits only that it owned and operated a retail

                                           store located at 4555 S. Western Boulevard in the City of Chicago, County of Cook and State

                                           of Illinois. The remaining allegations contained in paragraph 1 are denied.


                                                                                          1
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 11 of 20 PageID #:15




                                                    2.     At the time and place aforementioned, the Plaintiff, KEVIN LOCKETT, was an

                                           employee of Allied Universal Security, a security company retained by The Home Depot to
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                           provide loss prevention officers and other security measures to The Home Depot.

                                                    ANSWER:        Home Depot admits that Plaintiff was an employee of Allied Universal

                                           Security, a company retained by Home Depot U.S.A., Inc. The remaining allegations

                                           contained in paragraph 2 are denied.

                                                    3.    At the time and place aforesaid, the Plaintiff, KEVIN LOCKETT, was lawfully

                                           upon the aforementioned premises and acting in his capacity as a loss prevention officer/security

                                           guard.

                                                    ANSWER:        Home Depot admits that on or about March 25, 2021, Plaintiff was

                                           employed by Allied Universal Security at said premises. The remaining allegations contained

                                           in paragraph 3 are denied.

                                                    4.    At approximately 4:00 p.m. on or about March 25, 2021, an employee of The Home

                                           Depot witnessed an imminent shoplifting event and reported his observations to the Plaintiff,

                                           KEVIN LOCKET. Said employee also instructed the Plaintiff, KEVIN LOCKETT, to apprehend

                                           the individual suspected of shoplifting, even though said individual was outside of the store.

                                                    ANSWER:        Home Depot admits that on or about March 25, 2021, Home Depot

                                           U.S.A., Inc.’s employees witnessed an imminent shoplifting event. The remaining allegations

                                           contained in paragraph 4 are denied.

                                                    5.    Acting on the instruction of The Home Depot employee, the Plaintiff, KEVIN

                                           LOCKETT, pursued the individual who was alleged to have committed the act of shoplifting

                                           outside of the store.

                                                    ANSWER:        Home Depot denies the allegation contained in paragraph 5.


                                                                                            2
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 12 of 20 PageID #:16




                                                  6.      At the time and place aforesaid, the individual suspected of committing the act of

                                           shoplifting produced a firearm and shot the Plaintiff, KEVIN LOCKET, multiple times.
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                  ANSWER:         Home Depot admits that on or about March 25, 2021, the individual

                                           who committed the act of shoplifting produced a firearm and shot the Plaintiff. The

                                           remaining allegations contained in paragraph 6 are denied.

                                                  7.      At the time and place aforesaid, the Defendant, THE HOME DEPOT, INC., by and

                                           through its agents and employees, had a duty to exercise ordinary care in the ownership,

                                           maintenance, management, possession and/or control of its premises for the safety of persons

                                           lawfully thereon.

                                                  ANSWER:         Home Depot admits only to those duties imposed upon Home Depot

                                           under the law. To the extent that the allegations of paragraph 7 do not comport with the

                                           creation of a duty of care under the law, Home Depot denies same.

                                                  8.      At the time and place aforesaid, the Defendant, THE HOME DEPOT, INC., by and

                                           through its agents and employees, breached its aforementioned duty when the Defendant

                                           committed one or more of the following careless and negligent acts and/or omissions:

                                                       i. Carelessly and negligently instructed the Plaintiff, KEVIN LOCKETT, to violate
                                                          store policy by instructing him to pursue an individual suspected of shoplifting
                                                          outside of the store;

                                                       ii. Carelessly and negligently failed to contact law enforcement to respond to the
                                                           alleged shoplifting;

                                                       iii. Carelessly and negligently failed to provide any assistance and/or backup to the
                                                            Plaintiff, KEVIN LOCKETT, in his pursuit of the individual suspected of
                                                            shoplifting;

                                                       iv. Was otherwise careless and negligent.




                                                                                           3
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 13 of 20 PageID #:17




                                                  ANSWER:           Home Depot denies the allegations contained in paragraph 8, including

                                           subparagraphs i. through iv. therein.
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                  9.         As a direct and proximate result of one or more of the following acts and/or

                                           omissions, the Plaintiff, KEVIN LOCKETT, was injured, both internally and externally, and he

                                           suffered a severe shock to his nervous system, and bruises, contusions and lacerations to his body,

                                           and became and was sick and disabled, and suffered, and will in the future suffer, great pain,

                                           discomfort and physical impairment; all of which injuries are permanent; and he has lost and will

                                           in the future lose other great gains which he otherwise would have made and acquired; and he has

                                           been kept and will be kept from attending to his ordinary affairs and duties, and the Plaintiff has

                                           become liable for large sums of money for medical and hospital care and attention.

                                                  ANSWER:           Home Depot denies the allegations contained in paragraph 9.

                                                  WHEREFORE, the Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

                                           HOME DEPOT, INC. and HOME DEPOT, INC. individually, pray that this honorable Court will

                                           enter a judgment in their favor and against Plaintiff, KEVIN LOCKETT, dismissing the Complaint

                                           with prejudice.

                                                                COUNT II – WILFUL AND WANTON MISCONDUCT

                                                  1.         On or about March 25, 2021, and for some time prior thereto, the Defendant, THE

                                           HOME DEPOT, INC., was a corporation which owned, rented, maintained, possessed, managed,

                                           and/or controlled a business commonly known as The Home Depot Store No. 1986 (herein after

                                           as "The Home Depot") located at 4555 S. Western Boulevard in the City of Chicago, County of

                                           Cook and State of Illinois.




                                                                                            4
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 14 of 20 PageID #:18




                                                    ANSWER:      Home Depot U.S.A., Inc. admits only that it owned and operated a retail

                                           store located at 4555 S. Western Boulevard in the City of Chicago, County of Cook and State
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                           of Illinois. The remaining allegations contained in paragraph 1 are denied.

                                                    2.    At the time and place aforementioned, the Plaintiff, KEVIN LOCKETT, was an

                                           employee of Allied Universal Security, a security company retained by The Home Depot to

                                           provide loss prevention officers and other security measures to The Home Depot.

                                                    ANSWER:      Home Depot admits that Plaintiff was an employee of Allied Universal

                                           Security, a company retained by Home Depot U.S.A., Inc. The remaining allegations

                                           contained in paragraph 2 are denied.

                                                    3.    At the time and place aforesaid, the Plaintiff, KEVIN LOCKETT, was lawfully

                                           upon the aforementioned premises and acting in his capacity as a loss prevention officer/security

                                           guard.

                                                    ANSWER:      Home Depot admits that on or about March 25, 2021, Plaintiff was

                                           employed by Allied Universal Security at said premises. The remaining allegations contained

                                           in paragraph 3 are denied.

                                                    4.    At approximately 4:00 p.m. on or about March 25, 2021, an employee of The Home

                                           Depot witnessed an imminent shoplifting event and reported his observations to the Plaintiff,

                                           KEVIN LOCKET. Said employee also instructed the Plaintiff, KEVIN LOCKETT, to apprehend

                                           the individual suspected of shoplifting, even though said individual was outside of the store.

                                                    ANSWER:      Home Depot admits that on or about March 25, 2021, Home Depot

                                           U.S.A., Inc.’s employees witnessed an imminent shoplifting event. The remaining allegations

                                           contained in paragraph 4 are denied.




                                                                                            5
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 15 of 20 PageID #:19




                                                  5.        Acting on the instruction of The Home Depot employee, the Plaintiff, KEVIN

                                           LOCKETT, pursued the individual who was alleged to have committed the act of shoplifting
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                           outside of the store.

                                                  ANSWER:          Home Depot denies the allegations contained in paragraph 5.

                                                  6.        At the time and place aforesaid, the individual suspected of committing the act of

                                           shoplifting produced a firearm and shot the Plaintiff, KEVIN LOCKET, multiple times.

                                                  ANSWER:          Home Depot admits that on or about March 25, 2021, the individual

                                           who committed the act of shoplifting produced a firearm and shot the Plaintiff. The

                                           remaining allegations contained in paragraph 6 are denied.

                                                  7.        At the time and place aforesaid, the Defendant, THE HOME DEPOT, INC., by and

                                           through its agents and employees, had a duty to refrain from acting with a conscious and/or

                                           reckless disregard for the safety of loss prevention officers/security guards working within its

                                           store, including but not limited to the Plaintiff, KEVIN LOCKETT.

                                                  ANSWER:          Home Depot admits only to those duties imposed upon Home Depot

                                           under the law. To the extent that the allegations of paragraph 7 do not comport with the

                                           creation of a duty of care under the law, Home Depot denies same.

                                                  8.        At the time and place aforesaid, the Defendant, THE HOME DEPOT, INC., by and

                                           through its agents and employees, breached its aforementioned duty when the Defendant

                                           committed one or more of the following acts and/or omissions:

                                                       i.   Instructed the Plaintiff, KEVIN LOCKETT, to violate store policy by instructing
                                                            him to pursue an individual suspected of shoplifting outside of its store, when it
                                                            knew or reasonably should have known such pursuit carried an inherent risk of a
                                                            violent confrontation;

                                                    ii.     Failed to contact law enforcement to respond to the alleged shoplifting when it
                                                            knew or reasonably should have known of the potential for a violent confrontation;


                                                                                            6
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 16 of 20 PageID #:20




                                                   iii.      Failed to provide any assistance and/or backup to the Plaintiff, KEVIN LOCKETT,
                                                             in his pursuit of the individual suspected of shoplifting when it knew or reasonably
                                                             should have known his pursuit of the shoplifter carried an inherent risk of a violent
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                             confrontation;

                                                   iv.       Conducted itself in a manner that was otherwise willful and wanton.


                                                  ANSWER:           Home Depot denies the allegations contained in paragraph 8, including

                                           subparagraphs i. through iv. therein.

                                                  9.         As a direct and proximate result of one or more of the following acts and/or

                                           omissions, the Plaintiff, KEVIN LOCKETT, was injured, both internally and externally, and he

                                           suffered a severe shock to his nervous system, and bruises, contusions and lacerations to his body,

                                           and became and was sick and disabled, and suffered, and will in the future suffer, great pain,

                                           discomfort and physical impairment; all of which injuries are permanent; and he has lost and will

                                           in the future lose other great gains which he otherwise would have made and acquired; and he has

                                           been kept and will be kept from attending to his ordinary affairs and duties, and the Plaintiff has

                                           become liable for large sums of money for medical and hospital care and attention.

                                                  ANSWER:           Home Depot denies the allegations contained in paragraph 9.

                                                  WHEREFORE, the Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

                                           HOME DEPOT, INC. and HOME DEPOT, INC. individually, pray that this honorable Court will

                                           enter a judgment in their favor and against Plaintiff, KEVIN LOCKETT, dismissing the Complaint

                                           with prejudice.

                                                                               AFFIRMATIVE DEFENSES

                                                  NOW COMES Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

                                           HOME DEPOT, INC., and HOME DEPOT, INC., individually (hereinafter collectively identified

                                           to as “Home Depot” and “Defendant”) by and through their attorneys, McVEY & PARSKY, LLC,


                                                                                               7
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 17 of 20 PageID #:21




                                           and plead the following Affirmative Defenses in the alternative and without prejudice to the

                                           denials and other statements made in these pleadings.
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                  1.      At all times relevant as alleged in the Plaintiff’s Complaint, the Plaintiff, KEVIN

                                           LOCKETT, owed a duty to himself to exercise ordinary care to avoid injury to himself.

                                                  2.      The Plaintiff, KEVIN LOCKETT, failed to exercise ordinary care by inserting

                                           himself into the occurrence alleged in the Complaint in contravention of his work assignment and

                                           directives.

                                                  3.      The injuries alleged in the Plaintiff’s Complaint are a direct and proximate result

                                           of the aforesaid careless and negligent acts by the Plaintiff, KEVIN LOCKETT.

                                                  4.      Any amount of judgment for damages entered against this Defendant in favor of

                                           the Plaintiff, KEVIN LOCKETT, shall be reduced by the percentage to which the Plaintiff’s own

                                           negligence or fault contributed to such damages.        If the Plaintiff’s own negligence or fault

                                           contributing to said damages is determined to be in excess of 50%, then judgment is prayed for in

                                           favor of this Defendant and against the Plaintiff.

                                                  5.      The Plaintiff, KEVIN LOCKETT, assumed the risk of his own conduct.

                                                  6.      Any injuries or damages alleged by the Plaintiff, KEVIN LOCKETT, were caused

                                           by the intervening and superseding acts of third parties not under the control of Home Depot.

                                                  7.      Any injuries or damages alleged by the Plaintiff, KEVIN LOCKETT, were caused

                                           by the negligence and/or culpable conduct of a third party not under the control of Home Depot.

                                                  8.      Any damages claimed by the Plaintiff, KEVIN LOCKETT, were not proximately

                                           caused by Home Depot U.S.A., Inc.

                                                  9.      The Plaintiff, KEVIN LOCKETT, acted outside the scope of his authority as an

                                           employee of Allied Universal Security, and as retained by Home Depot U.S.A., Inc.


                                                                                            8
                                              Case: 1:21-cv-02956 Document #: 1-1 Filed: 06/02/21 Page 18 of 20 PageID #:22




                                                  10.        The Defendant hereby gives notice that it may rely on other defenses if and when

                                           such defenses become known during the course of litigation, and hereby reserves the right to
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                           amend its answer to assert any other defenses as become known or available.

                                                  WHEREFORE, the Defendant, HOME DEPOT U.S.A., INC., incorrectly named herein as

                                           HOME DEPOT, INC. and HOME DEPOT, INC. individually, pray that this honorable Court will

                                           enter a judgment in their favor and against Plaintiff, KEVIN LOCKETT, dismissing the Complaint

                                           with prejudice.


                                                                                          Respectfully submitted,


                                                                                          /s/ Mark Parsky
                                                                                          One of the Attorneys for Defendant,
                                                                                          Home Depot U.S.A., Inc.

                                           Mark E. Parsky
                                           Benjamin J. Galloway
                                           McVey & Parsky LLC
                                           30 N. LaSalle Street, Suite 2100
                                           Chicago, IL 60602
                                           Phone: (312) 551-2130
                                           Fax: (312) 551-2131
                                           Email: mep@mcveyparsky-law.com
                                                  bjg@mcveyparsky-law.com




                                                                                             9
                                                Case: 1:21-cv-02956 Document #: 1-1 Filed:Jury
                                                                             12-Person     06/02/21 Page 19 of 20 PageID #:23

                                                                                                                              FILED
                                                                                                                              6/1/2021 1:50 PM
                                           Firm No. 39907                                                                    17215
                                                                                                                              IRIS MEP/HDT
                                                                                                                                   Y. MARTINEZ
                                                                  IN THE CIRCUIT COURT OF COOK COUNTY                         CIRCUIT CLERK
                                                                                                                              COOK COUNTY, IL
                                                                    COUNTY DEPARTMENT, LAW DIVISION
FILED DATE: 6/1/2021 1:50 PM 2021L004157




                                                                                                                              2021L004157

                                           KEVIN LOCKETT,                                       )                             13522585
                                                                                                )
                                                                 Plaintiff,                     )
                                                                                                )
                                           v.                                                   )      No. 2021 L 004157
                                                                                                )
                                           THE HOME DEPOT, INC.,                                )
                                                                                                )
                                                                 Defendant.                     )


                                                                      APPEARANCE AND JURY DEMAND*


                                                   The undersigned, as attorney, enters the appearance of Defendant:

                                                HOME DEPOT U.S.A., INC. incorrectly named herein as HOME DEPOT, INC., and
                                                                          HOME DEPOT, INC.

                                           *       This defendant demands trial by jury.

                                                                              /s/ Mark Parsky

                                           Mark Parsky
                                           McVEY & PARSKY, LLC
                                           30 N. LaSalle Street, Suite 2100
                                           Chicago, Illinois 60602
                                           Phone: 312-551-2130
                                           Fax: 312-551-2131
                                           Firm No.: 39907
                                           Email: mep@mcveyparsky-law.com

                                                  I certify that a copy of the within instrument was served on all parties who have appeared
                                           and have not heretofore been found by the Court to be in default for failure to plead.

                                                                                         /s/Mark Parsky
                                                Case: 1:21-cv-02956 Document #: 1-1 Filed:Jury
                                                                             12-Person     06/02/21 Page 20 of 20 PageID #:24

                                                                                                                              FILED
                                                                                                                              6/1/2021 1:51 PM
                                           Firm No. 39907                                                                    17215
                                                                                                                              IRIS MEP/HDT
                                                                                                                                   Y. MARTINEZ
                                                                  IN THE CIRCUIT COURT OF COOK COUNTY                         CIRCUIT CLERK
                                                                                                                              COOK COUNTY, IL
                                                                    COUNTY DEPARTMENT, LAW DIVISION
FILED DATE: 6/1/2021 1:51 PM 2021L004157




                                                                                                                              2021L004157

                                           KEVIN LOCKETT,                                       )                             13522623
                                                                                                )
                                                                 Plaintiff,                     )
                                                                                                )
                                           v.                                                   )       No. 2021 L 004157
                                                                                                )
                                           THE HOME DEPOT, INC.,                                )
                                                                                                )
                                                                 Defendant.                     )


                                                                      APPEARANCE AND JURY DEMAND*


                                                   The undersigned, as attorney, enters the appearance of Defendant:

                                                HOME DEPOT U.S.A., INC. incorrectly named herein as HOME DEPOT, INC., and
                                                                          HOME DEPOT, INC.

                                           *       This defendant demands trial by jury.

                                                                              /s/Benjamin J. Galloway

                                           Benjamin J. Galloway
                                           McVEY & PARSKY, LLC
                                           30 N. LaSalle Street, Suite 2100
                                           Chicago, Illinois 60602
                                           Phone: 312-551-2130
                                           Fax: 312-551-2131
                                           Firm No.: 39907
                                           Email: bjg@mcveyparsky-law.com


                                                  I certify that a copy of the within instrument was served on all parties who have appeared
                                           and have not heretofore been found by the Court to be in default for failure to plead.

                                                                                         /s/Benjamin J. Galloway
